ON RE-HEARING. McCulloch, 0. J.  (2-3) It is now made to appear to our satisfaction that the State’s motion for a new trial in this case was brought up in the transcript but by accident was detached from it while the case was in course of preparation for submission. Counsel for the State are not, under the circumstances, open to the charge of negligence, and we deem it proper to allow a copy of the motion to be certified up so that the appeal may be considered on its merits. If, however, it be found that the judgment of affirmance is right on other grounds, the petition for rehearing should be overruled, and we have reached the conclusion that such is the state of this case. There is no bill of exceptions as to defendant Longan. Therefore the judgment of acquittal must stand affirmed, as indicated in the original opinion. The bill of exceptions applicable to the case of defendant Smith shows that the court directed a verdict in favor of both defendants on the ground that a material allegation in the indictment had not been sustained by proof. It is unimportant, however, what ground the court based its judgment on, for it is a judgment of acquittal on the merits of the case, even though it be, as contended by counsel for the State, purely on technical grounds. If the judgment against defendant Smith should be reversed, the State would, upon another trial of the case, be confronted with a judgment of acquittal of the alleged co-conspirator Longan, and that would in law operate as an acquittal of Smith, the indictment charging only a conspiracy between the two. The rule is well established that if more than two pérsons are jointly indicted for a conspiracy, the acquittal of some of them does not operate as an acquittal of all, for the reason that two persons only may commit the crime of conspiracy, but “if two persons alone are indicted, the acquittal of one is an acquittal of the other, no other person known or unknown having been charged with conspiracy with the persons indicted.” 5 Standard Encyclopedia of Procedure 319. The Cumnock case, supra, does not quite reach to the point of this ease, though the principle is broadly stated that the acquittal of one conspirator operates ns an acquittal of both. In that case both conspirators were convicted on a joint trial and on appeal the case had to be reversed as to one and we held that that necessarily operated as a reversal as to the other. Cases are cited in the opinion, however, which do thoroughly sustain the defendants’ contention here that the judgment of acquittal of Longan necessarily operated as an acquittal of Smith, and it will be useless to reverse the judgment for a new trial which would necessarily result in an acquittal because of the former judgment of acquittal of the co-conspirator. It is, as before stated, unimportant whether the acquittal of the co-conspirator was upon technical grounds or not, if there was a trial upon the merits of the ease and a final judgment rendered after jeopardy had attached. The following authorities, in addition to those already cited, fully ¡sustain the views announced: 2 Bishop, New Criminal Procedure, § § 1019 and 1022; 2 Wharton on Criminal Law, § 1655; Jones v. Commonwealth, 31 Graft. (Va.) 836; State v. Jackson, 7 S. C. 283, 24 Am. Rep. 476; People v. Richards, 51 Am. Dec. (note) 84; State v. Tom, 13 N. C. 569; Evcms v. People, 90 Ill. 384. It follows, therefore, that the petition for rehearing must be overruled for the reason that the judgment of affirmance is correct, notwithstanding the fact that the former opinion was based on the erroneous ground that there was no motion for new trial in the record.